Title: From James Madison to John Armstrong, 8 September 1813
From: Madison, James
To: Armstrong, John


Dear Sir
Montpelier Sepr. 8. 1813.
I have recd. yours from Albany of the 28th. ult. So much depends on the ultimate character of the present campaign, that whilst I hav⟨e⟩ the fullest confidence that the best exertions will be made, I cannot suppress my anxieties; and the less so, as one of the elements on which we are to act is of so inconstant a nature. The loss of our command of Lake Champlain, at so critical a moment, is deeply to be regretted. I cannot but hope, from the measures taken, & the character of McDonaugh, that it will be regained in time for the co-operation of Hampton, or that the latter will be able to get forward by land the essential means of wresting from the enemy the ports at their end of the lake. Chauncy I see has gone once more, in search of the B. Squadron. I trust in his good sense & firmness as a security agst. his being hurried, by an impatience to fix the public opinion in his favor. In the N. Western Quarter it would seem that Harrison has not been able to keep time with Perry. If no augmentation of the B. squadron should deprive ours of its superiority, the delay may have little effect.
I recd. lately from Mr. Parker a letter from Govr. Shelby of Augst 1st with your acknowledgment of it, intimating that a final answer would result from a transmission of the letter to me. From a note of Mr. Parker’s to me it appeared that you had not taken the meaning of one to you, on the subject. I returned the letter to the War office with a few notes, rendered of little moment by the lapse of time; but which might have a bearing on the answer which it may be still proper for you to give to the Govr. as it was promised.
The British fleet under Warren has returned to the South end of the Chesapeake; whether to renew operations in that quarter, to seek Shelter agst. the approaching equinox, or to proceed to N. London, or elsewhere, is uncertain. N. London would occur as a probable object, if the particular season were not unfavorable to it. The two frigates there are the next in importance, to the objects presented in the Chesapeake. Whatever the immediate destination may be, it will be well to keep in mind, that as soon as the progress of the season renders a northern position unmanageable, the ulterior destination according to their apparent plan of warfare will be a Southern one that is to say the Coasts & ports of S. C. & Georgia. Nor is it beyond the range of calculation, that N. Orleans will be an object, more especially if our success in Canada, should suggest such a sett-off.
You will have learnt from the War office, the difficulties which adhered to the Expedition agst. the hostile Indians. In order to remove them, I had adopted the idea, of putting Pinkney at the head of it. The objections to the expedient acquired such force from reflection, that it was abandoned, and the command left with Govr. Mitchell. You will see by a letter from Govr. M. of Aug. 24 the measures taken by him, and those not taken by Govr. Blount, relative to the Indian expedition, and Mr. Parker will have informed you of his remittances for the use of it. I cannot reconcile what is stated by Govr. Mitchell as to the purpose of Govr. B. with the letter from Govr. B of July 30, to you, as noted to me by Mr. Parker. The augmented force called out by Govr. Mitchell will it is to be hoped, ensure success, should any failure happen on the part of the Govr. of Tennissee, and if there should be no failure, we must console ourselves for the augmented expence, by the necessity made doubly sure, & by the more lasting awe which will be impressed on the Savages. You will receive a letter of Aug. 23. from Col Hawkins with a correspondence between him & Govr. Mitchell. It is not a moment for discussing the question on which it turns. The doctrine of Govr. M. who is regarded as a man of strong understanding must have been hastily formed.
If Genl. Dearborn wishes the command of a district it is fortunate that so important a one as that of N. York can be assigned to him. I apprehend however that you must have been misinformed on the subject. I find that he feels severely his temporary exile from Command, especially the mode of it; and that he thinks a Court Martial, or of Enquiry, due to him, previous to a recall into service. He will doubtless also compare the importance of the operations agst. Canada with the probable inactivity of the scene at N.Y.
I have recd. a letter from Andrew Ellicott, by which it appears that he infers from a letter from you, that it was in contemplation to appoint him a professor in the Military Academy. He is a man of talents & science, but if great injustice has not been done him, in different respects, and his standing in Penna. be what report makes it, the tendency of such a selection wd merit consideration.
The Secretary of State was with me yesterday morning on his way to his family. No information from abroad had been recd. by him.
J. M.
